Name: Commission Implementing Regulation (EU) NoÃ 1149/2013 of 14Ã November 2013 entering a name in the register of protected designations of origin and protected geographical indications (Rillettes de Tours (PGI))
 Type: Implementing Regulation
 Subject Matter: agricultural structures and production;  marketing;  production;  foodstuff;  animal product;  Europe;  consumption
 Date Published: nan

 15.11.2013 EN Official Journal of the European Union L 305/7 COMMISSION IMPLEMENTING REGULATION (EU) No 1149/2013 of 14 November 2013 entering a name in the register of protected designations of origin and protected geographical indications (Rillettes de Tours (PGI)) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (1), and in particular Article 52(2) thereof, Whereas: (1) Regulation (EU) No 1151/2012 repealed and replaced Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (2). (2) Pursuant to the first subparagraph of Article 6(2) of Regulation (EC) No 510/2006, Frances application to register the name Rillettes de Tours was published in the Official Journal of the European Union (3). (3) Pursuant to Article 7 of Regulation (EC) No 510/2006, a statement of objection was sent to the Commission by the Netherlands, substantiated under Article 7(3)(a) of Regulation (EC) No 510/2006. (4) In accordance with Article 51(3) of Regulation (EU) No 1151/2012, the Commission forwarded the statement of objection to the French authorities with its letter of 12 February 2013 and in so doing opened the three-month appropriate consultation period. (5) As an agreement was reached within that period, the name Rillettes de Tours should therefore be entered in the register. (6) Non-substantial amendments were made to the information published under Article 50(2)(a) of Regulation (EU) No 1151/2012. In order to take account of the Netherlands comments concerning the criteria laid down in Section 3.3 of the Single Document on the origin of the pigs used, the French authorities deleted the sections relating to the genetic origin of the pigs from both the specification and the Single Document. The amended version of the Single Document should therefore be published, HAS ADOPTED THIS REGULATION: Article 1 The name contained in Annex I to this Regulation is hereby entered in the register. Article 2 Annex II to this Regulation contains the consolidated Single Document setting out the main points of the specification. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 November 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 343, 14.12.2012, p. 1. (2) OJ L 93, 31.3.2006, p. 12. (3) OJ C 183, 23.6.2012, p. 16. ANNEX I Agricultural products intended for human consumption listed in Annex I to the Treaty: Class 1.2. Meat products (cooked, salted, smoked, etc.) FRANCE Rillettes de Tours (PGI) ANNEX II Consolidated single document Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1) RILLETTES DE TOURS EC No: FR-PGI-0005-00845-18.1.2011 PGI (X) PDO ( ) 1. Name Rillettes de Tours 2. Member State or third country France 3. Description of the agricultural product or foodstuff 3.1. Type of product Class 1.2. Meat products (cooked, salted, smoked, etc.) 3.2. Description of product to which the name in (1) applies A cooked, spreadable pork product presented in a tub, terrine, hermetically sealed jar or block. In a tub or terrine, the product may be covered with a layer of pork fat to improve its preservation. Rillettes de Tours are obtained by slowly cooking pieces of pork meat (at least 6 Ã  6 cm in size) in pork fat in a cooking pot. This meat may be flavoured with white wine or distilled grape wine. (Non-nitrite) salt is added to the preparation, and pepper, E150 and Patrelle colouring may also be added. The colour of Rillettes de Tours ranges from a uniform golden yellow (pantone 142 U) to golden brown (pantone 161 U). The rillettes have a thready texture and contain clearly visible coarse meat fibres (more than 2 cm in size) as well as pieces of meat. The moisture content of the fat-free product should be less than or equal to 68 %, which gives it a dry texture. Rillettes de Tours also have a browned-meat flavour. The finished product meets the physico-chemical requirements for lipid levels of  ¤ 42 % (68 % MFFB), a total soluble sugar content of < 0,5 % (68 % MFFB) and a collagen/protein ratio of  ¤ 19 %. 3.3. Raw materials (for processed products only) Sows must be given a rest period of at least 15 days between weaning and slaughter. The minimum age for slaughter is 172 days, and there is a mandatory feed withdrawal time of 12 hours before the pigs are sent to slaughter. The minimum warm weight of pig carcasses is 85 kg. The purpose of these requirements is to improve the quality of the taste of the meat. The pieces of ham and fillet (exclusively loin cuts) should make up at least 25 % of the lean meat, to improve the quality of the finished product. The other meats come from the shoulder, neck (between the first and fifth ribs of the loin) and belly (except udders). To improve the products safety and taste, it must be made from fresh meat supplies. Fresh meat must constitute at least 75 % of the total meat used in the production process. Frozen meat must have been kept frozen by the producer of the rillettes at a temperature of  18 °C for no more than one month. The purchase of frozen meats is prohibited. Wines may be used in the production process; these must be white wines made from Chenin grape varieties. This variety has a dry, tender character. The wine retains several grams of residual sugars, which give it a sweet aftertaste contrasting with the saltiness of Rillettes de Tours. Chenin grapes have a mineral and chalky aromatic character which offsets the smokiness and saltiness of Rillettes de Tours. In addition, the freshness, acidity and fruitiness counterbalance the fat contained in the rillettes and draw out its flavours. The use of distilled grape wines is optional. There is no geographical limit to the origin of the wines and distilled grape wines. 3.4. Feed (for products of animal origin only)  3.5. Specific steps in production that must take place in the defined geographical area The following steps in the production of Rillettes de Tours are carried out in the geographical area defined in point 4: preparation of the meats, browning, cooking, resting and finishing. 3.6. Specific rules concerning slicing, grating, packaging, etc.  3.7. Specific rules concerning labelling The PGI Rillettes de Tours must appear on the label. In addition to the information which must be provided by law, the labelling must include the following information: 1. the trade mark; 2. the European Unions PGI logo; 3. the name and contact details of an addressee of complaints. 4. Concise definition of the geographical area The geographical area for the production and initial packaging of Rillettes de Tours is defined as follows:  the area, centred on Tours, corresponds to the distribution area of the recipe for Rillettes de Tours. Beyond the limits of this geographical area, the recipe for rillettes is not the same. There is also the natural barrier of the Forest of BercÃ ©, between the river Sarthe and Indre-et-Loire,  the geographical area thus defined is similar to that of the former province of Touraine. The area consists of the department of Indre-et-Loire (37) and the cantons located in the neighbouring departments, except for those in Sarthe (72). 5. Link with the geographical area The connection with the geographical area is based on specific qualities of Rillettes de Tours resulting from the application in their production of traditional know-how which has remained localised in the Touraine region. This know-how and the specific qualities of the product give it a reputation which in the mind of the consumer is closely bound with the geographical area. 5.1. Specificity of the geographical area Climatic factors Touraine is characterised by a mild but relatively wet climate which has impeded the natural development of dried pork products as found in the south of France. It is because of the local climate that rillettes are preserved by cooking. This climate is, however, favourable for wine-growing and the large quantity of wines produced in the area has also influenced the way in which Rillettes de Tours are flavoured. Human factors The peasants of the Tours region began making rillettes in the Middle Ages. Up until the end of the 18th century, this production was very localised in the rural area around Tours and certain farms in Maine. At the beginning of the 19th century, local butchers took up this peasant recipe, adapted it using their know-how and handed it down from generation to generation. At this point, the rillettes became known in Touraine as Rillettes de Tours. One of the main developments was when good quality pieces of meat began to be used instead of offcuts. The development of new preservation techniques and the fact that the product is cooked with the lid off, giving it a fairly dry texture, was to reduce the fat content and increase the meat content of the rillettes, making them a higher-quality product. This know-how, typical of the city of Tours and the Touraine region, would be developed by local artisan butchers. It was not until 1865 that this dish appeared in certain trade publications. Economic factors The fact that industry is not highly developed in the Touraine region has resulted in slow development of both the meat production sector, which has generally remained very small-scale in Touraine, and the sale of Rillettes de Tours, thus preserving the home-made nature of the product. Rillettes de Tours are to this day sold by butchers who teach their apprentices how to make them. 5.2. Specificity of the product Rillettes de Tours are cooked in a pot, with the lid mostly off. The cooking process is long and traditionally consists of three stages: the initial browning of the meat (from 15 minutes to 1 hour at a temperature of between 95 °C and 115 °C), followed by a period of slow cooking (from 5,5 to 12 hours at a temperature of between 65 °C and 95 °C) and a final short period (10-20 minutes) at a high temperature (95-115 °C). The initial browning of lean pieces of meat and the slow cooking with the lid off, which are specific to Rillettes de Tours, dry out the product and produce flavour substances which result from Maillard reactions, in particular, and are characteristic of the taste of browned meat. The slow cooking of the pieces of meat in their own fat produces a confit. The pieces of meat fall apart solely as a result of the cooking process, without shredding or beating, leaving their long fibres intact. The dry texture of Rillettes de Tours, developed originally to increase their shelf-life, is a result of the traditional manner in which they are cooked in an open pot with a large surface area for evaporation. The purpose of the final high-temperature stage has also always been to increase evaporation at the end of the cooking process. 5.3. Causal link between the geographical area and the quality or characteristics of the product (for PDO) or a specific quality, the reputation or other characteristic of the product (for PGI) The link with the geographical area is based on the traditional know-how localised in the Touraine region, giving rise to the specific qualities of Rillettes de Tours, and also on a reputation which is closely linked with the area in the mind of the consumer. Know-how The low moisture content of Rillettes de Tours, which originally improved their preservation in this humid region, later allowed them to be sold outside the Touraine region. It also accounts for why they are known to have a drier texture than rillettes prepared in neighbouring regions. Another reason why Rillettes de Tours have retained their dry texture over the years is that their producers, most of whom are small businesses, are less concerned with production yield rates, which are below 80 %: much lower than those of many other types of rillette. The low moisture content of Rillettes de Tours means that they can be made without preservatives, even though the use of such substances is not prohibited by law. Because Rillettes de Tours are, as described above, produced only on a small scale and knowledge of how to make them has been passed on mainly by butchers to their apprentices, this know-how has remained very localised and has in most cases not spread far beyond department borders. The preservation of a very strong link with the geographical area is demonstrated by the fact that 90 % of prize winners in Rillettes de Tours competitions are locals. Reputation The specific characteristics of Rillettes de Tours have earned them a well-established reputation. They are the original artisan rillettes praised by Balzac, a native of Tours, in his 1835 novel The Lily of the Valley. Rillettes de Tours have been popular throughout France since the beginning of the 20th century. In 1933 Curnonsky stated in Les trÃ ©sors gastronomiques de la France: the charcuterie of Touraine has acquired a universal and legitimate renown: Rillettes de Tours have become known all over the world. Each year some 30 local butchers compete for the coveted title of maker of the best Rillettes de Tours. In 2011 the Paris General Agricultural Fair (Concours GÃ ©nÃ ©ral Agricole) paid tribute to the products reputation by opening a special Rillettes de Tours section. Reference to publication of the specification (Article 5(7) of Regulation (EC) No 510/2006) https://www.inao.gouv.fr/fichier/CDCIGPRillettesdeToursV2.pdf (1) OJ L 93, 31.3.2006, p. 12. Replaced by Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (OJ L 343, 14.12.2012, p. 1).